Citation Nr: 1035181	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-00 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disorder.

2.  What evaluation is warranted for peripheral neuropathy of the 
right upper extremity from December 27, 2006?

3.  What evaluation is warranted for peripheral neuropathy of the 
left upper extremity from December 27, 2006?

4.  What evaluation is warranted for peripheral neuropathy of the 
right lower extremity from December 27, 2006?

5.  What evaluation is warranted for peripheral neuropathy of the 
left lower extremity from December 27, 2006?




REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to May 1971.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over the case was subsequently 
transferred to the Pittsburgh, Pennsylvania RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following review of the claims file, the Board finds that 
additional development is needed.

The Veteran is seeking to reopen his claim of entitlement to 
service connection for a back disorder.  The evidence shows that 
the Veteran is currently in receipt of disability benefits from 
the Social Security Administration.  At a March 2009 VA 
examination, the examiner noted that the Veteran was retired on 
Social Security disability due to a back disorder.   

Where there is actual notice to VA that the Veteran is receiving 
disability benefits from the Social Security Administration, VA 
has the duty to acquire a copy of the decision granting the 
disability benefits and the supporting medical documentation 
relied upon.  See Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  
The Board observes that VA will assist an individual attempting 
to reopen a final rating decision by obtaining records in the 
custody of a Federal department or agency. See 38 C.F.R. § 
3.159(c) (2009).  Therefore, records from the Social Security 
Administration must be requested.  

The Board takes this opportunity to note, however, that a VA 
examination cannot be ordered for the claimed back disorder until 
the Veteran submits new and material evidence.  Hence, the 
Veteran is notified that he would be well served to secure 
medical evidence showing that it is at least as likely as not 
that any current back disorder was incurred or aggravated while 
on active duty.

With regard to the claims of entitlement to higher initial 
ratings for peripheral neuropathy of the upper and lower 
extremities, further VA examination is warranted.  At a March 
2007 VA examination the examiner noted that the Veteran' 
peripheral neuropathy was manifested by severe effects on chores, 
shopping, exercise, sports, recreation and traveling.  Moderate 
effects on dressing and grooming were also noted.  The examiner 
opined that the overall severity of the disability was mild to 
moderate.  

On VA examination in March 2009, the Veteran reported lower 
extremity numbness and tingling.  Examination revealed numbness 
and tingling of the toes as well as decreased sensation.  The 
examiner, however, did not comment on the clinical severity of 
the lower extremity peripheral neuropathy.  Furthermore, while 
the appellant reported having no upper extremity neuropathy it is 
well to note that no rating action was taken to reduce the 
currently assigned ratings for those disorders.  

Based on the foregoing, the Board finds that a comprehensive VA 
examination is in order to identify the nature and extent of the 
appellant's peripheral neuropathy, and to accurately identify the 
manifestations and the extent of any resultant disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request the following records concerning 
the Veteran from the Social Security 
Administration: all medical records upon 
which the award of disability benefits was 
based.  All records obtained or any responses 
received should be associated with the claims 
folder.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond. 

2.  Thereafter, schedule the Veteran for an 
examination by a neurologist to determine the 
current level of severity of any peripheral 
neuropathy.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner.  Any indicated 
studies, including electromyographic/nerve 
conduction velocity tests, should be 
performed and the examination report should 
comply with all AMIE protocols for rating 
such disabilities.  The examiner must 
interpret any diagnostic tests and determine 
the level of severity represented (i.e. mild, 
moderate, moderately severe or severe) 
therein.  The examiner should append a copy 
of their curriculum vitae to the examination 
report.
 
3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and adjudicate 
the claims on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and his 
attorney must be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


